DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
        This communication is in response to Application No. 16/731, 317 filed on December 31, 2019 and the Request for continued examination (RCE) presented on October 11, 2021, which amends claims 7, 16-17 and 26 and presents arguments, is hereby acknowledged. Claims 7-26 are currently pending and subject to examination.

  Double Patenting Rejection
3.      The double patenting rejection has been overcome in light of the terminal disclaimer, filed on 10/11/2021, which has been approved.

Terminal Disclaimer
4.      The Terminal Disclaimers filed on 10/11/2021 and approved on 10/11/2021 in related Prior Patent No. 10545918.

Allowable Subject Matter
5.       Claims 7-26 are allowed.

Response to Arguments
6.       With regard to the Applicant’s remarks dated October 11, 2021:
          Claim Rejections under 35 U.S.C. § 103
     Regarding rejection of claims 7-26 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicants argue at pages 13-15 of the remarks as filed on October 11, 2021, that with respect to independent claims 7, 16-17 and 26 " determining, at the first computer, for each of the plurality of queued artifacts, to send one of: an artifact, and only a hyperlink to the artifact based on semantic relatedness of queued artifacts to other queued artifacts, the determining resulting in a first set of artifacts to send, and a second set of artifacts to only send links, wherein a similarity score of queued artifacts to other queued artifacts is calculated, wherein queued artifacts having a similarity score greater than a predetermined value are assigned to the first set of artifacts, and wherein queued artifacts having a similarity score less than the predetermined value are assigned to the second set of artifacts" is not disclosed by Mukerjee, Crochet, and Ramer. Examiner agrees. Therefore, the rejection has been withdrawn. Applicants further argue at page 15 of the remarks as filed on October 11, 2021, that with respect to dependent claims 16 and 26, Claims 16 and 26 have been amended to be rewritten in independent form, and are thus submitted to be in condition for allowance along with the remaining pending claims. Examiner agrees. No other previously-made grounds of rejection remain. Claims 7-26 are allowable.
the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated October 11, 2021:
          Regarding rejection of claims 7-26 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicants argue at pages 13-15 of the remarks as filed on October 11, 2021, that with respect to independent claims 7, 16-17 and 26 “determining, at the first computer, for each of the plurality of queued artifacts, to send one of: an artifact, and only a hyperlink to the artifact based on semantic relatedness of queued artifacts to other queued artifacts, the determining resulting in a first set of artifacts to send, and a second set of artifacts to only send links, wherein a similarity score of queued artifacts to other queued artifacts is calculated, wherein queued artifacts having a similarity score greater than a predetermined value are assigned to the first set of artifacts, and wherein queued artifacts having a similarity score less than the predetermined value are assigned to the second set of artifacts" is not disclosed by Mukerjee, Crochet, and Ramer. Examiner agrees. Applicants further argue at page 15 of the remarks as filed on October 11, 2021, that with respect to dependent claims 16 and 26, Claims 16 and 26 have been amended to be rewritten in independent form, and are thus submitted to be in condition for allowance along with the remaining pending claims. Examiner agrees. Therefore, the rejection has been withdrawn. 
  

       Rather, Mukerjee discloses queue the documents such as a word processing document, a slide presentation (the plurality of artifacts) for analysis
based upon search filters received at the cloud-based computing platform (first computer) from the server (second computer) and perform compressing the items based upon semantic techniques which includes various items such as word processing documents, scanned documents, presentation documents, spreadsheets, and other documents, web pages (plurality of artifacts) in a database of the cloud-based computing platform (the first computer) (Mukerjee: [paragraph 0014-0017, 0039-0041, 0111]).

      For Instance, newly discovered prior art Tiwari et al. ( US 2015/0178569 A1, hereafter as “Tiwari”) does not disclose, with respect to independent claims 7, 16-17 and 26 “determining, at the first computer, for each of the plurality of queued artifacts, to 
     Rather, Tiwari discloses computing a similarity score that represents similarity between the determined image of the potential suspect and the reference image based on the accessed reference image, and searching the watch list using the computed similarity score and evaluating distribution of similarity scores in the watch list, selecting, from among multiple reference images, a reference image based on the evaluation of the distribution of similarity scores in the watch list, and accessing the selected reference image (Tiwari: [paragraph 0009-0010]).

     For Instance, newly discovered prior art Paul et al. (US 2017/0032205 A1, hereafter as “Paul”) does not disclose, with respect to independent claims 7, 16-17 and 26 “determining, at the first computer, for each of the plurality of queued artifacts, to send one of: an artifact, and only a hyperlink to the artifact based on semantic relatedness of queued artifacts to other queued artifacts, the determining resulting in a first set of artifacts to send, and a second set of artifacts to only send links, wherein a similarity score of queued artifacts to other queued artifacts is calculated, wherein queued artifacts having a similarity score greater than a predetermined value are assigned to 
     Rather, Paul discloses compute a similarity score that represents similarity between the accessed biometric image and the reference image.  The biometric verification system also is configured to search the sorted similarity scores included in the biometric data using the computed similarity score and output a result based on the search of the sorted similarity scores included in the biometric data using the computed similarity score. The detailed biometric data for each person may include data that is more descriptive of the biometric image of the portion of the corresponding person than the similarity score for the corresponding person and that has a greater storage size than the similarity score for the corresponding person (Paul: [paragraph 0004, 0007]).

     In light of response presented on October 11, 2021, no better art exists to teach all of the claims limitations as in Independent claims 7, 16-17 and 26. Therefore, no new grounds of rejections are made. No other previously-made grounds of rejection remain. Claims 7, 16-17 and 26 are allowable. 
     
8.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

9.    Therefore, Claims 7-26 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references 
10.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459